       Case 1:20-cv-00597-KG-JHR Document 29 Filed 12/02/20 Page 1 of 1


                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

JAN-PRO FRANCHISING
INTERNATIONAL, INC.,

       Plaintiff,
v.                                                            Civil No. 20-CV-00597-KG/JHR

JAN-PRO OF NEW MEXICO, INC.,
ROBERT GUIDO, and SOPHIA GUIDO,

       Defendants.
                                    CONSENT INJUNCTION

       This matter came on before the Court pursuant to the parties’ Stipulation for Entry of

Consent Injunction. The Court, having reviewed various pleadings filed by both parties, is fully

advised in the premises and hereby Orders that:

       1.      For one year from the date of the entry of this Order, Defendant Jan-Pro of New

Mexico, its officers, and employees are prohibited from directly or indirectly, owning,

maintaining, operating, any business that directly or through third parties (including through

franchising or other independent contractor relationships) performs commercial, industrial or

institutional cleaning and/or maintenance services, including, without limitation selling or

distributing cleaning supplies or equipment within Bernalillo, Sandoval, Santa Fe, Torrance, or

Valencia County, New Mexico.

       2.      Defendants Robert and Sophia Guido, are enjoined from soliciting or

conductingany cleaning business with any of their former Jan Pro® unit franchisees or with

customers for whom any of the Jan Pro® unit franchisees provided cleaning services while

operating as Jan-Pro of New Mexico, Inc.

IT IS SO ORDERED.



                                              UNITED STATES DISTRICT JUDGE
